This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TIMOTHY A. ARMIJO,

 3          Worker-Appellant,

 4 v.                                                           NO. 31,240

 5 KOHLS and AIG,

 6          Employer/Insurer-Appellees.

 7 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 8 Gregory D. Griego, Workers’ Compensation Judge

 9 Timothy A. Armijo
10 Santa Fe, NM

11 Pro Se Appellant

12 Allen, Shepherd, Lewis & Chapman, P.A.
13 Kimberly A. Syra
14 Albuquerque, NM

15 for Appellees

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18          Summary affirmance was proposed for the reasons stated in the calendar notice.

19 No memorandum opposing summary affirmance has been filed, and the time for doing

20 so has expired. AFFIRMED.
2
1     IT IS SO ORDERED.



2
3                            CYNTHIA A. FRY, Judge

4 WE CONCUR:


5
6 JAMES J. WECHSLER, Judge



7
8 LINDA M. VANZI, Judge




                              3